Title: From Thomas Jefferson to Bernard Peyton, 22 July 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
July 22. 25.
Yours of the 18th is recieved, and finds me ready, as I ever am, to render you what service I can. altho’ the head of the admn and myself have not been exactly in principle together, yet some of the members are much my frds, and particularly, the head of the particular deptmt to which your case belongs, is my hereditary as well as personal friend. but being but just arrived, and a stranger to every thing around him, his advocation of a particular case can hardly be strenuous. I can and will however write to him on the subject. it may possibly produce effect indirectly in another way. mr Adams and myself were while in Europe strongly friends, and our separation afterwd had nothing personal in it, and I have thought I percievd on his part indications of a willingness to come together; which I have not discouraged. mr Rush would of course mention to him my wishes, and, if I have not mistaken appearances, he might be willing to take that occasion of obliging me. his father’s disposns towds me might also have weight. I could write to Barber, but I imagine he has wishes of his own to indulge. on this subject you may command me.affectionately yoursTh: J.